PER CURIAM.
We find that the trial court failed to properly take a plea in adjudicating the appellant a delinquent. M. C. v. State, 561 So.2d 461 (Fla. 3d DCA 1990); J.W. v. State, 559 So.2d 751 (Fla. 3d DCA 1990); J.N. v. State, 483 So.2d 885 (Fla. 3d DCA 1986); Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969); Rule 8.130(a)(1), Florida Rules of Juvenile Procedure; We therefore reverse the adjudication and disposition with directions to vacate same, permit the state to reinstate all charges, and then to proceed to trial unless a valid plea is made.
Reversed and remanded with directions.